FILED
                                                          DECEMBER 1, 2020
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37240-5-III
                                              )
                     Respondent,              )
                                              )
              v.                              )         PUBLISHED OPINION
                                              )
M.Y.G.,[1]                                    )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Must a juvenile offender who receives a deferred felony

disposition provide a deoxyribonucleic acid (DNA) sample?

       RCW 43.43.754(1)(a) requires DNA to be collected from every adult or juvenile

convicted of a felony. RCW 9.94A.030(9) defines “conviction” as including a finding of

guilty. Because a trial court must enter a finding of guilty before ordering a deferred

disposition, we answer yes to the above question.



       1
        To protect the privacy interests of the minor, we use his initials throughout this
opinion. General Order for the Court of Appeals, In re Changes to Case Title, (Aug. 22,
2018), effective Sept. 1, 2018.
No. 37240-5-III
State v. M.Y.G.


                                          FACTS


       The State charged M.Y.G., a minor, with two counts of theft of a motor vehicle.

Theft of a motor vehicle is a felony. RCW 9A.56.065(2). M.Y.G. moved for a deferred

disposition, but objected to submitting a DNA sample.

       Judge Rachelle Anderson of the Spokane County Superior Court, Juvenile

Division, presided over M.Y.G.’s deferred disposition hearing. The court granted

M.Y.G.’s motion for a deferred disposition, but overruled his objection. In doing so, it

entered findings of guilty on both of M.Y.G.’s charged offenses, but deferred disposition

for nine months. In addition, it stayed, pending appeal, its requirement that M.Y.G.

provide a DNA sample. M.Y.G. timely appealed.

                              POSTAPPEAL PROCEDURE

       M.Y.G. recently completed the terms of his deferred disposition. The State filed a

motion with this court to permit the trial court to enter an order of dismissal with

prejudice. The State also asked that we decide the issue presented even though the appeal

may be moot. M.Y.G. responded and agreed with the State.

       An appellate court may decide an issue in a technically moot case if it concerns a

matter of continuing and substantial public interest and is capable of repetition yet easily

evades review. Tacoma News, Inc. v. Cayce, 172 Wn.2d 58, 64, 256 P.3d 1179 (2011).

                                              2
No. 37240-5-III
State v. M.Y.G.


Here, there is no decisional authority on the issue presented, yet it impacts most, if not all,

felony disposition orders entered in juvenile courts across this state. The issue also easily

evades review, due to the 12-month limitation on the term of juvenile disposition orders.

See RCW 13.40.127(2).

       By letter order, we granted the parties’ request to allow the trial court to dismiss

the case with prejudice. And even though this case is technically moot, we agreed to

decide whether the trial court improperly required M.Y.G. to provide a DNA sample.2

                                         ANALYSIS

       We first discuss how a deferred disposition works. A deferred disposition is a

sentencing alternative that allows a juvenile offender to not contest the State’s facts yet

avoid significant consequences. When granting a deferred disposition, the court reviews

a statement of uncontested facts and, if the facts are sufficient, finds the juvenile guilty

but defers disposition pending satisfaction of court-ordered conditions. RCW 13.40.127.

If the juvenile satisfies the conditions by the end of the supervision period, the conviction


       2
         The State’s motion also asked that we allow the trial court to retain jurisdiction to
the extent necessary to effectuate relief, if any, granted on appeal. M.Y.G. seemingly
agreed to this too, so our letter order reflects this agreement.
       We are not privy to the discussion between the parties and the court when the order
of dismissal with prejudice was entered. We grant the trial court discretion, based on
whatever discussion or additional order was entered, to effectuate relief consistent with
this decision.

                                               3
No. 37240-5-III
State v. M.Y.G.


is vacated and the case is dismissed with prejudice. State v. D.P.G., 169 Wn. App. 396,

399, 280 P.3d 1139 (2012).

       RCW 43.43.754(1) directs that DNA samples be collected from persons convicted

of certain crimes. For instance, one provision provides: “A biological sample must be

collected for purposes of DNA identification analysis from . . . [e]very adult or juvenile

individual convicted of a felony.” RCW 43.43.754(1)(a) (emphasis added). DNA

collection from a juvenile convicted of a felony has been required since 1994. See

LAWS OF 1994, ch. 271. DNA collection from an adult convicted of a felony has been

required since 1990. See LAWS OF 1989, ch. 350.

       We next determine whether a juvenile subject to a deferred disposition order has

been “convicted” within the meaning of the quoted provision. The term “convicted” is

not defined in chapter 43.43 RCW. But “conviction” is defined in the Sentencing Reform

Act of 1981 (SRA), chapter 9.94A RCW.

       When the legislature uses a word in a statute, and subsequently uses the same word

in a different statute, the word may be deemed to have been used in the same sense. See

Pub. Util. Dist. No. 1 of Okanogan County v. State, 182 Wn.2d 519, 537-38, 342 P.3d 308

(2015). Here, the legislature defined “conviction” in the SRA and subsequently used

“convicted” in RCW 43.43.754(1)(a). We, thus, use the SRA definition of “conviction.”


                                             4
No. 37240-5-III
State v. M.Y.G.


       The SRA defines “conviction” as “an adjudication of guilt pursuant to Title 10 or

[chapter] 13 RCW and includes a verdict of guilty, a finding of guilty, and acceptance of

a plea of guilty.” RCW 9.94A.030(9). A deferred disposition requires a court to make a

finding of guilty or the juvenile to plead guilty. See RCW 13.40.127(4). Here, the trial

court found M.Y.G. guilty of the two charged felony offenses. This constitutes a

“conviction” within the meaning of RCW 9.94A.030(9). M.Y.G. was thus “convicted”

when the trial court found him guilty and entered the deferred disposition order.

       M.Y.G. argues the legislature’s interest in preserving juvenile offenders’ privacy is

frustrated by requiring DNA collection even though successful completion of the deferred

disposition order results in dismissal of the case. He argues DNA collection should occur

only if the juvenile fails to comply with the order and deferment is revoked. We disagree.

       Juveniles receive many protections not available to adult offenders. The Juvenile

Justice Act of 1977, chapter 13.40 RCW, was intended to establish a system capable of

responding to the needs of youthful offenders while holding them accountable for their

offenses. State v. S.J.C., 183 Wn.2d 408, 416, 352 P.3d 749 (2015). “The primary goal

of the Washington state juvenile justice system is the rehabilitation and reintegration of

former juvenile offenders.” LAWS OF 2014, ch. 175, § 1. Those interests—rehabilitation

and reintegration—outweigh the need for public availability of juvenile records. Those


                                             5
No. 37240-5-III
State v. M.Y.G.


interests also support the administrative sealing of deferred disposition proceedings if and

when the offender completes all conditions.

       We recognize the importance of protecting a juvenile’s privacy. Juveniles

understandably do not want their offenses widely known by their communities. But

unlike juvenile court records, which would unduly harm juvenile offenders if made

public, DNA databases are not public. Biological samples “shall be used solely for the

purpose of providing DNA or other tests for identification analysis and prosecution of a

criminal offense or for the identification of human remains or missing persons.” Former

RCW 43.43.754(7) (2019). We are not convinced the legislature intended to exempt

juveniles with deferred felony dispositions from DNA collection, given that the DNA

database is not public and is used solely for identification purposes.

       M.Y.G. next contends that the structure of RCW 43.43.7541 suggests collection of

DNA occurs at sentencing, but not before. That statute requires a DNA collection fee to

be imposed at sentencing. Because fees fund the DNA collection program, he argues it

would be an absurd result to require samples without a payment mechanism. We are

similarly unconvinced by this argument.

       The collection of DNA is an independent requirement imposed on convicted

individuals. RCW 43.43.754(1)(a) mandates DNA collection from any adult or juvenile


                                              6
No. 37240-5-III
State v. MY G.


convicted of a felony. The conviction triggers the requirement. Conversely, a $100

collection fee is part of the offender's sentence. RCW 43.43.7541. The sentencing

triggers the fee. Juveniles who successfully complete deferred dispositions avoid legal

financial obligations, including a DNA collection fee. The DNA collection program is

funded by countless other offenders. It is not absurd that the legislature intended to

collect DNA at conviction and collect DNA fees at sentencing.

       We conclude that deferred felony dispositions are "convictions" for purposes of

the DNA collection statute. The trial court did not err in requiring M.Y.G. to submit to

DNA collection.

      Affirmed.



                                                 Lawrence-Berrey, J.

WE CONCUR:




Korsmo, A.CJ.                                    Fearing, J.       cf'




                                             7